DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 08/29/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1, 2, 4, 5, 17, 18, 20 and 21 are examined on the merits in this office action.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 08/29/2022 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kian et al. (US 2016/0185087 A1).

Regarding claims 1, 2, 4 and 5, Kian et al. disclose a polyolefin film (polyethylene film product) that can be subjected to laser cutting and effectively shaped and/or patterned by the laser (see Abstract and paragraph 0049). The polyolefin film comprises a blend of polyolefin and ethylene vinyl acetate (EVA) in a blend ratio of about 60 to about 80 wt% polyolefin and about 20 to about 40% EVA (see paragraph 0050). The ratio of polyolefin to EVA overlaps with that of the present invention (see paragraph 0028 of published application). The polyolefin can be high density polyethylene (HDPE) and low density polyethylene (LDPE) (see paragraph 0053). The polyolefin can only comprise polyolefin and EVA (see paragraphs 0050, 0052). Accordingly, the polyethylene component can comprises only HDPE and EVA or only LDPE and EVA.
Kian et al. do not disclose that the polyethylene film product comprises ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the polyethylene film such that a line produced by laser scoring can be torn without the use of a tool and the film product can be laminated to a sealant layer component comprising polyethylene/ethylene vinyl alcohol to produce easy open packaging, the packaging being recyclable due to the similarity of the components, wherein the sealant comprises polyethylene/ethylene vinyl alcohol.
 However, given that the polyethylene film product and amount of ethylene vinyl acetate is identical to that of the present invention, it is inherent or obvious the polyethylene film product of Kian et al. comprises ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the polyethylene film such that a line produced by laser scoring can be torn without the use of a tool and the film product can be laminated to a sealant layer component comprising polyethylene/ethylene vinyl alcohol to produce easy open packaging, the packaging being recyclable due to the similarity of the components, wherein the sealant comprises polyethylene/ethylene vinyl alcohol.
In light of the overlap between the claimed polyethylene film product and that disclosed by Kian et al., it would have been obvious to one of ordinary skill in the art to use a polyethylene film product that is both disclosed by Kian et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Claims 1, 2, 4, 5, 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sorem et al. (US 2015/0123317 A1) in view of Kian et al. (US 2016/0185087 A1).

Regarding claims 1, 2, 4 and 5, Sorem et al. disclose a film structure (polyethylene film product) comprising an outer layer 110 and a barrier layer 102 (see Figure 1A and paragraph 0019). The outer layer comprises a blend of polyethylene and ethylene vinyl acetate (see paragraph 0026). The barrier layer (i.e. barrier sealant layer) comprises a blend of ethylene vinyl alcohol and polyethylene (see paragraph 0022). The film structure can be scored (see Abstract and paragraph 0002). The film structure comprising barrier layers can be used for packaging applications such as food package (see paragraph 0014).
Sorem et al. do not disclose that the film product comprises ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the film product such that a line produced by laser scoring can be torn without the use of a tool and the film product can be laminated to a sealant layer component comprising polyethylene/ethylene vinyl alcohol to produce easy open packaging. Sorem et al. do not disclose packaging being recyclable due to the similarity of the components.
Kian et al. disclose a polyolefin film that can be subjected to laser cutting and effectively shaped and/or patterned by the laser (see Abstract and paragraph 0049). The polyolefin film comprises a blend of polyolefin and ethylene vinyl acetate (EVA) in a blend ratio of about 60 to about 80 wt% polyolefin and about 20 to about 40% EVA (see paragraph 0050). The ratio of polyolefin to EVA overlaps with that of the present invention (see paragraph 0028 of published application). The polyolefin can be high density polyethylene (HDPE) and low density polyethylene (LDPE) (see paragraph 0053). The polyolefin can only comprise polyolefin and EVA (see paragraphs 0050, 0052). Accordingly, the polyethylene component can comprises only HDPE and EVA or only LDPE and EVA.
In light of motivation for using polyolefin film comprising blend of polyethylene and ethylene vinyl acetate disclosed by Kian et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use polyolefin film of Kian et al. as the outer layer in Sorem et al. in order to improve laser cutting and effective shaping and patterning by the laser, and thereby arrive at the claimed invention.
Sorem et al. in view of Kian et al. do not disclose that the film product comprises ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the film product such that a line produced by laser scoring can be torn without the use of a tool and the film product can be laminated to a sealant layer component comprising polyethylene/ethylene vinyl alcohol to produce easy open packaging.
 However, given that the film product of and amount of ethylene vinyl acetate disclosed by Sorem et al. in view of Kian et al. is identical to that of the present invention, it is inherent or obvious the film product of Sorem et al. in view of Kian et al. comprises ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the film product such that a line  produced by laser scoring can be torn without the use of a tool and the film product can be laminated to a sealant layer component comprising polyethylene/ethylene vinyl alcohol  to produce easy open packaging.
Further, given that the packaging (film product) including outer layer (polyethylene film) and barrier layer (barrier sealant layer) of Sorem et al. in view of Kian et al. is identical to that of the present invention, the packaging of Sorem et al. in view of Kian et al. is recyclable due to the similarity of the components.

Regarding claims 17, 18, 20 and 21, Sorem et al. disclose a film structure (film product) comprising an outer layer 110 and a barrier layer 102 (see Figure 1A and paragraphs 0019). The outer layer comprises a blend of polyethylene and ethylene vinyl acetate (see paragraph 0026). The barrier layer (i.e. barrier sealant layer) comprises a blend of ethylene vinyl alcohol and polyethylene (see paragraph 0022).  Given that film structure comprises the barrier layer, the film structure has barrier properties. The film structure can be scored (see Abstract and paragraph 0002). The film structure comprising barrier layers can be used for packaging applications such as food package (see paragraph 0014). That is, the film structure is a barrier packaging.
Sorem et al. do not disclose that the film product comprises ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the film product such that a feature produced by laser scoring can be torn without the use of a tool and in an amount sufficient enough to prevent laser transmission from damaging a barrier layer. Sorem et al. do not disclose packaging being recyclable due to the similarity of the components.
Kian et al. disclose a polyolefin film that can be subjected to laser cutting and effectively shaped and/or patterned by the laser (see Abstract and paragraph 0049). The polyolefin film comprises a blend of polyolefin and ethylene vinyl acetate (EVA) in a blend ratio of about 60 to about 80 wt% polyolefin and about 20 to about 40% EVA (see paragraph 0050). The ratio of polyolefin to EVA overlaps with that of the present invention (see paragraph 0028 of published application). The polyolefin can be high density polyethylene (HDPE) and low density polyethylene (LDPE) (see paragraph 0053). The polyolefin can only comprise polyolefin and EVA (see paragraphs 0050, 0052). Accordingly, the polyethylene component can comprises only HDPE and EVA or only LDPE and EVA.
In light of motivation for using polyolefin film comprising blend of polyethylene and ethylene vinyl acetate disclosed by Kian et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use polyolefin film of Kian et al. as the outer layer in Sorem et al. in order to improve laser cutting and effective shaping and patterning by the laser, and thereby arrive at the claimed invention.
Sorem et al. in view of Kian et al. do not disclose that the film product comprises ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the film product such that a feature produced by laser scoring can be torn without the use of a tool and in an amount sufficient enough to prevent laser transmission from damaging a barrier layer.
 However, given that the film product of and amount of ethylene vinyl acetate disclosed by Sorem et al. in view of Kian et al. is identical to that of the present invention, it is inherent or obvious the film product of Sorem et al. in view of Kian et al. comprises ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the film product such that a feature produced by laser scoring can be torn without the use of a tool and in an amount sufficient enough to prevent laser transmission from damaging a barrier layer.
Further, given that the packaging (film product) including outer layer (polyethylene film) and barrier layer (barrier sealant layer) of Sorem et al. in view of Kian et al. is identical to that presently claimed, the packaging of Sorem et al. in view of Kian et al. is recyclable due to the similarity of the components.

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered. All outstanding rejections, except as set forth above are withdrawn in light of amendments.

Applicants argue that Kian teaches a multilayer film where in one embodiment, EVA is in the core and an HDPE skin layer, where the films are made with each material in a separate layer [0060] and in a second embodiment, one or more ethylene vinyl alcohol copolymer(s) are in the core with HDPE skin layers [0061]. There is no disclosure in Kian of a polyethylene component and an ethylene vinyl acetate component, the ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the polyethylene film product such that a line produced by laser scoring can be torn without the use of a tool and further, the polyethylene film product can be laminated to a sealant layer component comprising polyethylene/ethylene vinyl alcohol to produce easy open packaging, the easy open packaging being recyclable due to the similarity of the components.
However, Kian et al. disclose a polyolefin film (polyethylene film product) that can be subjected to laser cutting and effectively shaped and/or patterned by the laser (see Abstract and paragraph 0049). The polyolefin film comprises a blend of polyolefin and ethylene vinyl acetate (EVA) in a blend ratio of about 60 to about 80 wt% polyolefin and about 20 to about 40% EVA (see paragraph 0050). That is, Kian et al. disclose a polyethylene component and ethylene vinyl acetate component. The ratio of polyolefin to EVA overlaps with that of the present invention (see paragraph 0028 of published application). Given that the polyethylene film product and amount of ethylene vinyl acetate is identical to that of the present invention, it is inherent or obvious the polyethylene film product of Kian et al. comprises ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the polyethylene film such that a line produced by laser scoring can be torn without the use of a tool and the film product can be laminated to a sealant layer component comprising polyethylene/ethylene vinyl alcohol to produce easy open packaging, the packaging being recyclable due to the similarity of the components, absent evidence to the contrary.
While applicants argue that Kian et al. disclose EVA is in core layer and HDPE is in skin layer in one embodiment and EVOH is in core layer and HDPE is in skin layer in another embodiment, Kian et al. also disclose polyolefin film comprises a blend of polyolefin and ethylene vinyl acetate (EVA) as another embodiment (see paragraph 0050).

Applicants argue that Kian does not teach the film product with EVA component that is laminated or can be laminated to a sealant or barrier layer having EVOH. In Kian, the use of EVA and EVOH are distinct embodiments of a multilayer film where the core layer is either EVA or EVOH and further, the core layer is provided with skin layers that may be various other film materials that do not include EVA or EVOH. The film construction in Kian is different than the claimed film products and does not make the same obvious. Moreover, Kian is directed to physical “cuttability” of the respective multilayer films and is not concerned with the ability of the film to be torn (tear-ability) without tools. Cutting requires a cutting tool, a scissor, whereas in contrast, tearing does not.
As noted above, Kian et al. disclose polyolefin film comprises a blend of polyolefin and ethylene vinyl acetate (EVA) (see paragraph 0050). The polyolefin film comprises a blend of polyolefin and ethylene vinyl acetate (EVA) in a blend ratio of about 60 to about 80 wt% polyolefin and about 20 to about 40% EVA (see paragraph 0050). The ratio of polyolefin to EVA overlaps with that of the present invention (see paragraph 0028 of published application). Accordingly, the polyethylene film product and amount of ethylene vinyl acetate is identical to that of the present invention. Given that the polyethylene film product, it is inherent or obvious the polyethylene film product of Kian et al. comprises ethylene vinyl acetate component can be laminated to a sealant layer or barrier layer having EVOH, absent evidence to the contrary. It is noted that present claim do not require the polyethylene film product laminated to a sealant layer given that the present claim recite the polyethylene film product can be laminated to a sealant layer.
Kian et al. disclose a polyolefin film (polyethylene film product) that can be subjected to laser cutting and effectively shaped and/or patterned by the laser (see Abstract and paragraph 0049).  While applicants argue that Kian is directed to physical “cuttability” of the respective multilayer films and is not concerned with the ability of the film to be torn (tear-ability) without tools, it is noted that present claims do not require cuttability without tools given that present claim recite laser scoring can be torn be without the use of a tool.  Further, given that the polyethylene film product and amount of ethylene vinyl acetate is identical to that of the present invention, it is inherent or obvious the polyethylene film product of Kian et al. comprises ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the polyethylene film such that a line produced by laser scoring can be torn without the use of a tool, absent evidence to the contrary.

Applicants argue that it should further be understood that Kian is not directed to nor does Kian disclose a laser cuttable recyclable film. As mentioned above, Kian is directed to multilayer film embodiments where the core layer is either EVA or EVOH with skin layers that do not include EVA or EVOH. Kian is directed to modifying the polyolefin film for the purpose of laser cutting and particularly laser kiss cutting of a label and liner assembly without damaging or cutting the liner. The optical absorbance is increased so as to allow for faster laser cutting rates so that the label can be cut without damaging a liner. This is distinct from what the instant claims are directed to and fails to teach a recyclable polyethylene film product that can be laser processed such that a line produced by laser scoring can be torn without the use of a tool and where the polyethylene film product can be laminated to a sealant layer component comprising polyethylene/ethylene vinyl alcohol to produce easy open packaging that is also recyclable.
However, given that the polyethylene film product and amount of ethylene vinyl acetate is identical to that of the present invention, it is inherent or obvious the polyethylene film product of Kian et al. comprises ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the polyethylene film such that a line produced by laser scoring can be torn without the use of a tool and the film product can be laminated to a sealant layer component comprising polyethylene/ethylene vinyl alcohol to produce easy open packaging, the packaging being recyclable due to the similarity of the components, absent evidence to the contrary. 

Applicants argue that the claims are directed to a polyethylene film product comprising the polyethylene component and an ethylene vinyl acetate component and wherein this film product can be laminated to a sealant layer that comprises polyethylene/ethylene vinyl alcohol. This is in contrast to Sorem. Sorem discloses at paras. [0021] and [0022] for example, that the material has a “barrier layer 102” that “may optionally be encapsulated by one or more encapsulation materials 104 to form an encapsulation layer 106. A variety of materials may be used as encapsulation materials 104. For example, the encapsulation materials 104 may comprise acid terpolymers; nylon; polyethylene; maleic anhydride grafted to polyethylene; ethylene methyl acrylate copolymers; ethylene vinyl acetate copolymers; or polystyrene block copolymers.” That is, in Sorem, any optional use of EVA is as an encapsulation material 104 which is “used to encapsulate barrier layers 102 comprising at least one of EVOH; EVOH/nylon blends; EVOH/polyethylene copolymers; polyamides or acrylonitrile.” While the EVA in Sorem is used to encapsulate barrier layers 102 comprising EVOH, this is not what is claimed. The packaging film as claimed in claim 1 and for example as clarified in claims 4 and 5 comprises a polyethylene component and an ethylene vinyl acetate component, and a layer comprising polyethylene/ethylene vinyl alcohol can be laminated thereto. This is not the same as the encapsulation as discussed in Sorem.
Sorem et al. disclose a film structure (film product) comprising an outer layer 110 and a barrier layer 102 (see Figure 1A and paragraphs 0019). The outer layer comprises a blend of polyethylene and ethylene vinyl acetate (see paragraph 0026). The barrier layer (i.e. barrier sealant layer) comprises a blend of ethylene vinyl alcohol and polyethylene (see paragraph 0022). Further, Sorem et al. disclose in certain embodiments, the barrier layer 102 may optionally be encapsulated by one or more encapsulation materials 104 to form an encapsulation layer 106 (see paragraph 0021). That is, it is not required that the barrier layer is encapsulated. 

Applicants argue that moreover, the purposes of encapsulation in Sorem are distinct from the claimed invention. Sorem is directed to various non-encapsulation layers that can be polymeric or paper materials which are provided to add strength, stiffness, heat resistance, durability, printability or other enhanced characteristics to the film, whereas the encapsulation layer surrounds a gas impermeable layer. Sorem does not contemplate a recyclable polyethylene film product such that a line produced by laser scoring can be torn without the use of a tool. In contrast to the claimed invention, where Sorem refers to polymeric film structures, these are not recyclable film structures as claimed. In contrast to the instant claims, Sorem discloses scoring packaging structures including multi-layer polymeric films incorporating an encapsulated gas or oxygen impermeable layer so as to score without disrupting the permeability characteristics of the structure. See paras. [0015], [0016]. Sorem does not disclose a recyclable polyethylene film product that can be laser processed such that a line produced by laser scoring can be torn without the use of a tool and where the polyethylene film product can be laminated to a sealant layer component comprising polyethylene/ethylene vinyl alcohol to produce easy open packaging that is also recyclable.
However, Sorem et al. disclose in certain embodiments, the barrier layer 102 may optionally be encapsulated by one or more encapsulation materials 104 to form an encapsulation layer 106 (see paragraph 0021). That is, it is not required that the barrier layer is encapsulated.
Sorem et al. do not disclose that the film product comprises ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the film product such that a feature produced by laser scoring can be torn without the use of a tool and in an amount sufficient enough to prevent laser transmission from damaging a barrier layer and do not disclose packaging being recyclable due to the similarity of the components. However, Sorem et al. in view of Kian et al. disclose the film product and amount of ethylene vinyl acetate identical to that of the present invention. Given that the film product of and amount of ethylene vinyl acetate disclosed by Sorem et al. in view of Kian et al. is identical to that of the present invention, it is inherent or obvious the film product of Sorem et al. in view of Kian et al. comprises ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the film product such that a feature produced by laser scoring can be torn without the use of a tool and in an amount sufficient enough to prevent laser transmission from damaging a barrier layer, absent evidence to the contrary.
Further, given that the packaging (film product) including outer layer (polyethylene film) and barrier layer (barrier sealant layer) of Sorem et al. in view of Kian et al. is identical to that presently claimed, the packaging of Sorem et al. in view of Kian et al. is recyclable due to the similarity of the components, absent evidence to the contrary.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue that Sorem does not teach a film product having a same or similar structure to that claimed or a same component combination. Moreover, there is no evidence provided to show that it would have been obvious to modify Sorem in combination with the core-skin construction of Kian, let alone to show that the combination of these disclosures meets the claimed invention. The disclosure of Kian similarly fails to teach the polyethylene film construction and the layer laminated or that can be laminated thereto. As noted above, Kian teaches a core that is either EVA or EVOH and does not teach any such modification that would render the claims obvious in combination with the disclosure of Sorem.
Sorem et al. disclose a film structure (polyethylene film product) comprising an outer layer 110 and a barrier layer 102 (see Figure 1A and paragraph 0019). The outer layer comprises a blend of polyethylene and ethylene vinyl acetate (see paragraph 0026). Kian et al. disclose a polyolefin film that can be subjected to laser cutting and effectively shaped and/or patterned by the laser (see Abstract and paragraph 0049). The polyolefin film comprises a blend of polyolefin and ethylene vinyl acetate (EVA) in a blend ratio of about 60 to about 80 wt% polyolefin and about 20 to about 40% EVA (see paragraph 0050). Given that both Sorem et al. and Kian et al. disclose polyolefin film comprising a blend of polyethylene and ethylene vinyl acetate and given that Kian et al. provides a proper motivation for using a specific blend ratio, Sorem et al. and Kian et al. are properly combinable.

In light of amendments, claim objections are withdrawn.
In light of amendments, 112(b) rejections are withdrawn.
In light of amendments, 112(d) rejection is withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787